276 F. Supp. 2d 434 (2003)
GOVERNMENT OF THE UNITED STATES of America, by and through its next friend, Angel CALLWOOD, Plaintiff/Relator,
v.
GOVERNMENT OF THE U.S. VIRGIN ISLANDS, Defendant.
No. CIV.1996-76.
District Court, Virgin Islands, D. St. Thomas and St. John.
August 13, 2003.

ORDER
MOORE, District Judge.
This day, August 13, 2003, the Court heard argument on the Amended Emergency Motion to Strike Plaintiff's Notice of Lis Pendens filed by the Government of the Virgin Islands on August 7, 2003. Angel Callwood signed and submitted a "Notice of Lis Pendens," which was recorded on July 23, 2003 by Wilma O. Hart Smith, *435 Recorder of Deeds, St. Thomas-St. John as Doc No. 2003005394. The Notice of Lis Pendens stated:
This is to advise that the above captioned case places a cloud on the title to properties in (Estate Smith Bay & Estate Nazareth) and that prospective buyers or dealers should take note.
(emphasis in original). The "above captioned case" referred to in the notice is United States ex. rel. Angel Callwood v. Government of the Virgin Islands, Civ. No.1996-76, a qui tam action filed under the False Claims Act, 31 U.S.C. §§ 3729-3733 in which Angel Callwood is the relator.
I heard argument from the Government of the Virgin Islands and the relator Angel Callwood. Upon the Court's invitation, the United States also presented its position on the issue. I found that a qui tam action does not directly affect title to land. Accordingly, it is not a pending action that can support the filing of a lis pendens or notice of action against the land record, at the Office of Recorder of Deeds under 28 V.I.C. § 130. Therefore, the notice of lis pendens is void, of no effect, and must be stricken from the record.
It is hereby
ORDERED that the Defendant's Amended Emergency Motion to Strike Plaintiff's Notice of Lis Pendens is GRANTED and Angel Callwood's "Notice of Lis Pendens," Doc No. 2003005394, filed and recorded on July 23, 2003 by Wilma O. Hart Smith, Recorder of Deeds, St. Thomas-St. John is STRICKEN and must be removed from the land records of St. Thomas-St. John as void and of no effect.